Citation Nr: 1316863	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  07-35 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

2.  Entitlement to service connection or a left knee disability as secondary to service-connected right knee disability.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to a compensable initial rating for bilateral hearing loss disability.

5.  Entitlement to initial rating in excess of 10 percent prior to May 17, 2007 and from December 1, 2007 for right knee dislocated patella with degenerative joint disease, status post arthroscopy surgery.

6.  Entitlement to a compensable initial rating for right wrist disability. 

7.  Entitlement to an initial rating in excess of 10 percent for right ankle sprain disability.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

9.  Whether the reduction of the Veteran's evaluation for right knee dislocated patella with degenerative joint disease, status post arthroscopy surgery from 20 percent to 10 percent, effective prior to May 17, 2007 and from December 1, 2007 was proper.


REPRESENTATION

Appellant represented by:  AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and S.W.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 2000 to March 2006.

These matters come before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.  

In March 2013, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for hypertension, to include as secondary to service-connected disability, entitlement to service connection for a left knee disability as secondary to service-connected right knee disability, entitlement to service connection for a skin disability, entitlement to a compensable initial rating for bilateral hearing loss disability, entitlement to initial rating in excess of 10 percent prior to May 17, 2007 and from December 1, 2007 for right knee dislocated patella with degenerative joint disease, status post arthroscopy surgery, entitlement to a compensable initial rating for right wrist disability, entitlement to TDIU, and whether the reduction of the Veteran's evaluation for right knee dislocated patella with degenerative joint disease, status post arthroscopy surgery from 20 percent to 10 percent, effective prior to May 17, 2007 and from December 1, 2007 was proper, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

During the rating period on appeal, the Veteran's service-connected right ankle sprain disability has been manifested by complaints of limitation of motion and pain; objectively, the Veteran has had, at most, limitation of motion to 6 degrees of dorsiflexion and 40 degrees of plantar flexion, rolling of the ankle (which the Veteran can walk through), normal tandem gait, no signs of abnormal weight bearing or breakdown, no callosities, no unusual shoe wear pattern, and no use of assistive devices for ambulation, reflecting no more than moderate limitation of motion.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a right ankle sprain disability have not been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.71a, Diagnostic Codes 5270 - 5274 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, the notice requirements for a statement of the case (SOC) are necessary.  The RO has provided the required information to the Veteran in an SOC.

VA also has a duty to assist the Veteran in the development of claims.  The claims file contains STRs, medical records, and the statements of the Veteran and a witness in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

The Veteran was afforded examinations in December 2005 and July 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303,  312 (2007).  The Board finds that the Veteran has been provided with an adequate examination.  The reports include information necessary to evaluate the disability under the applicable diagnostic code rating criteria and are based on clinical examination and diagnostic testing, and consider the Veteran's complaints of symptoms.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities - in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. 

Rating Musculoskeletal System

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2012), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Rating ankle disabilities

Ankle disabilities are rated under Diagnostic Code 5270 to 5274.  DC 5271 provides a 10 percent rating based on orthopedic disability of the right ankle where there is moderate limitation of ankle motion and a (maximum) 20 percent rating where there is marked limitation of ankle motion. 38 C.F.R. § 4.71a.

Normal ranges of ankle motion are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion. 38 C.F.R. § 4.71, Plate II.  


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran separated from active service on March 13, 2006.  In a March 2006 decision, the RO granted entitlement to service connection for a right ankle sprain, evaluated as noncompensable from March 14, 2006.  During the pendency of this appeal, the RO, in a July 2012 rating decision, evaluated the Veteran's right ankle disability as 10 percent disabling effective from March 14, 2006.  The Veteran testified at the March 2013 Travel Board hearing that "10 percent for that, honestly, I'm totally fine with.  I don't think it warrants any more than 10 percent". (See Board hearing transcript page 24.)  Nevertheless, because the Veteran did not specifically withdraw his claim, the Board will consider whether he is entitled to a higher initial evaluation. 

Three months prior to separation, the Veteran underwent two examinations with regard to the ankle.  A December 9, 2005 report (Madigan FP Acute Care Team Clinic) reflects that the Veteran reported chronic bilateral ankle weakness.  The examination report reflects that the Veteran's ankles showed laxity.  There was no swelling, no erythema, no warmth, no deformity, no tenderness on palpation, no muscle spasm, no pain elicited by motion of the ankles, no tenderness observed on ambulation, and no weakness in the ankles.  There was normal ankle motion. 

A December 2005 VA examination report reflects that the Veteran's walk was not limited by his ankle.  He reported frequent rolling, which he can walk through.  Upon clinical examination, there was no effusion of the right ankle.  There was no pain on evaluation.  Dorsiflexion was 0-6 degrees and plantar flexion was 0-40 degrees with maximum inversion of 47 degrees and eversion of 9 degrees.  No pain occurred with any of these extreme movements of the ankle.  The examiner noted that no pain was elicited with the examination today.  There was no limitation in ambulation.  Functionally the ankles appeared to be stable except for the increased inversion ankle, which was greater on the right than the left. 

In his April 2006 notice of disagreement, the Veteran asserted that he had pain in the right ankle and limitation of motion.  

A June 2010 QTC examination for the Veteran's right knee reflects that the Veteran walked with a normal gait.  It was further noted that with regard to tandem gait, his walk was normal.  His feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  He did not require any assistive devices for ambulation.  

A July 2010 QTC examination for the Veteran's right ankle reflects that the Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, tenderness, pain, and numbness.  He denied heat, redness, locking, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  He reported flare ups as often as once a month and lasting for one hour.  He reported the severity was a 5 out of 10, and that flare-ups were precipitated by physical activity and relieved by rest.  He reported that during a flare-up, he cannot run.  The Veteran also reported that he has trouble with prolonged walking and standing, and that he cannot run.  

Upon clinical examination in July 2010, it was noted that the Veteran's posture was normal and he walked with an antalgic gait.  (The Board notes that the Veteran is service-connected for a right knee disability.)  In regards to a tandem gait, the claimant's walk was normal.  The examination did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  It was noted that the Veteran does not require crutches, a cane, corrective shoes, a wheelchair, a prosthesis, or a walker.  

Upon examination, there was tenderness.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  

Range of motion of the right ankle in July 2010 was 12 degrees dorsiflexion and 33 degrees of plantar flexion with pain beginning at those degrees.  There was no additional degree of limitation of motion after repetitive use.   The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The right ankle x-rays were within normal limits.  

As noted above, the Veteran's right ankle disability is evaluated as 10 percent disabling under DC 5271.  A 20 percent evaluation would be warranted if the evidence reflected that the Veteran right ankle had marked limitation of motion.  Words such as "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Board finds, based on the evidence noted above, that the Veteran's right ankle disability is no more than moderate.  In this regard, the Board notes that the December 2005 VA examination report reflects that the Veteran's walk was not limited by his ankle, and there was no pain with any of the extreme movements of the ankle.  The June 2010 QTC examination and July 2010 QTC examination reports reflect that his feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  The Veteran's reported flare-ups were only once a month and lasting for one hour.  Although the Veteran had tenderness upon examination in July 2010, he had no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  He had 60 percent of normal dorsiflexion, and 70 percent of normal plantar flexion, with no additional limitations due pain or other factors to be considered under DeLuca.  The Board has considered the Veteran's complaints of weakness, stiffness, swelling, giving way, lack of endurance, tenderness, pain and numbness, of which he is competent to make.  However, there is no evidence that he has such difficulties which would cause more than moderate limitation of motion.  The Board also finds that the VA examinations, which are based on clinical testing and observation, are probative as to the Veteran's disability. 

The Board has also considered there is another applicable diagnostic code which would provide the Veteran with a higher evaluation but finds that there is not.  The clinical records are against a finding that the Veteran has ankylosis.  In addition, the evidence is against a finding that the Veteran has pain or other symptoms, even with consideration of additional functional impairment due to pain and on repeated use, which rise to the level of ankylosis of the right ankle.  Thus, DCs 5270 and 5272 are not applicable.  In addition, there is no evidence of malunion of the os calcis or astragulus; thus DC 5273 is not warranted.  There is no evidence of astraglectomy, and the Veteran has denied surgery on the right ankle; thus, DC 5274 is not applicable.  

In sum, the evidence does not reflect that the Veteran's right ankle disability warrants an evaluation higher than 10 percent for any period on appeal.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extra schedular

The Board has considered that the Veteran has several service-connected disabilities and has determined which symptoms are attributable to a service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) . 

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability of the right ankle.  The Board has considered the Veteran's contentions, and also appreciates his candid statement that he does not think that his right ankle disability warrants a rating in excess of 10 percent.  The Board has considered the clinical findings, and does not find that there is any symptom which has not been considered in determining whether the Veteran's limitation of motion is marked or moderate.  Therefore, referral for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).   


ORDER

Entitlement to an initial rating in excess of 10 percent for right ankle sprain disability is denied.


REMAND

Hypertension

The Veteran contends that he has hypertension due to pain from his service-connected right knee disability.  For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. 38 C.F.R. § 4.104.

A December 2005 VA examination report reflects that there was no elevated blood pressure upon examination.  The examiner found no evidence of cardiac limitations and no evidence for severe hypertension.  Since service, the Veteran has consistently complained of knee pain and alleges that he has had high blood pressure readings.  The Veteran's STRs do reflect some elevated readings (See September 2003 and April 2004 records) and that he complained of hypertension in service in December 2005, although it was noted that it had not been diagnosed or treated.  The evidence also reflects that the Veteran has been on medications for his service-connected right knee disability.  The Board finds that a VA examination and opinion may be useful to the Board as the Veteran may now have hypertension.  

Left knee disability

The Veteran contends that he has a left knee disability as secondary to service-connected right knee disability. (See Board hearing transcript page 8.)  He denied an injury in service, and testified that he did not have a problem during service but that it began in approximately 2006.  S.W. testified that, in her opinion, the Veteran's left knee disability did not start during service but "was more probably after 2006, probably when he had the surgery [for the right knee] and then he started having to really use his left one more so than the right." (See Board hearing transcript page 15.)

A February 2008 VA examination report reflects that the Veteran reported that he had begun to experience pain in the left knee.  Upon examination the Veteran had full range of motion with pain at 140 degrees (or at full flexion).  

A June 2010 QTC examination report reflects that the Veteran had full range of motion of the left knee.  Pain was not noted at any degree.  All stability tests were within normal limits for the left knee.  

It has now been almost three years since the most recent QTC examination, and the Veteran contends that he still has pain.  Although, the Veteran did not have a diagnosed left knee disability in 2010, it is possible for him to have a left knee disability now.  The Board finds that a VA examination with an opinion may be useful to the Board in adjudicating the Veteran's claim.

Skin disability

The Veteran testified that he has had an intermittent skin rash on his hands and knuckles since 2000.  He described them as red dots and testified that he gets them every spring, from approximately January to March.  (See Board hearing transcript pages 9 and 10.)  He further testified that he was originally prescribed cream for the rash in service, and that VA has also issued it to him. 

The Veteran's December 2005 report of medical history, prior to separation, reflects that he reported that he had a history of recurrent dermatitis on the hands for 5 1/2 years for which he had not had any diagnosis or treatment.  The report of medical examination reflects that the Veteran reported that he gets dry skin and a rash on his hands in the summer.  Upon clinical examination, it was noted that there was "no rash noted on hands."

A December 2005 VA examination report is also of record.  It reflects that the Veteran reported that "every summer when the sun stays out he will develop a papular reddish rash of the hands.  The papules usually cluster on the medial and lateral aspects of the digits and erythematous component of the rash usually manifests over the CP joints and the remainder of the hand."  He reported that this  started in March 2000 and he applies antibacterial, antifungal and steroid cream.  The Veteran further reported that complete resolution usually occurs when the sun becomes less intense and the heat is no longer present.  It was noted that he did not have the rash at the time of the examination.  The examiner noted that both hands had completely clear skin and no residuals from previous summer rashes.  The skin was "crystal clear throughout."

In 2005, the Veteran asserted that his rash was present in the summer months.  In 2013, he asserted that his rash was present in the spring months, or from January to March.  No rash has been noted on clinical examination; however, the examinations were in December, a winter month.  The Board finds that a VA examination with an opinion may be useful to the Board in adjudicating the Veteran's claim.

Bilateral hearing loss disability

The Veteran testified that his hearing loss is "huge" and that he wears hearing aids.  (See Board hearing transcript page 22).  

The most recent hearing examination report is from July 2010.  The July 2010 QTC report reflects that the Veteran wore hearing aids and reported difficulty with conversations.  The Board notes that this examination is almost three years old.  The mere passage of time does not render an old examination inadequate.   Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).   However in the present case, the Veteran was scheduled for a hearing examination in July 2012, for which he failed to show.  The record does not reflect that the Veteran was provided with sufficient notice of the date and time of the examination.  Thus, the Board finds that he should be offered the opportunity for another examination.  
 
Right knee disability

The Veteran testified at the Travel Board hearing that his right knee hurts all the time, and flare-ups with temperature changes.  

A June 2010 QTC examination is of record.  It reflects that the Veteran reported that he has flare-ups due to physical activity as much as four times a day, and pain may be a 7 out of 10.  He reported that in the past 12 months, his knee disability did not result in any incapacitation.  Upon examination, range of motion was 100 degrees of flexion and 0 degrees of extension.  There was no heat, redness, or edema upon examination.  

The Veteran testified at the Board hearing, that his pain may go as high as a 10 in severity (See Board hearing transcript page 20) , and that the QTC examiner did not get an accurate idea of his disability because the Veteran had been "off" his knee the entire previous day, had taken anti-inflammatory medication, and had iced it.  (See Board hearing transcript pages 16 and 17.)

2012 VA clinical records reflect that the Veteran describe his pain as severe and sometimes unbearable.  A January 2012 VA clinical record reflects that he has a diagnosis of chronic pain syndrome.  

The Veteran was scheduled for an examination in July 2012, for which he failed to report.  The record does not reflect that the Veteran was provided with sufficient notice of the date and time of the examination.  Thus, the Board finds that he should be offered the opportunity for another examination.  

Right Wrist Disability

April and June 2009 VA clinical records reflect that the Veteran was working as a painter.  A January 2010 VA clinical record reflects that the Veteran had been using a wrist widget and found it was "helping out a lot."  The Veteran reported that his hand was better since he had stopped working in December 2009.  But noted that "it's continuing to get weaker, for example, I can't open a jar [without] the splint anymore or it's too sharp of a pain.  My handwriting is getting worse too. There's new numbness and tingling over the past few months."  .  

A February 2010 record reflects that the Veteran was tender over the right wrist but has no swelling and extends to 90 degrees and flexes to 90 degrees.  A July 2010 QTC is the most recent examination of record.  It reflects limitation of motion of the wrist.  

The Veteran testified at the Board hearing that he feels pain in his wrist when he picks up anything heavier than a cup of coffee.  He also stated that he does not have a good range of motion and he has weakness. (See Board hearing transcript page 24.)  

The Veteran was scheduled for an examination in July 2012, for which he failed to report.  The record does not reflect that the Veteran was provided with sufficient notice of the date and time of the examination.  Thus, the Board finds that he should be offered the opportunity for another examination.  

Propriety of Reduction

During the pendency of the appeal, in an October 2010 rating decision, the RO increased the Veteran's right knee disability from 10 percent to 20 percent effective prior to May 17, 2007, and from December 1, 2007.  In a July 2012 rating decision, the RO found that there was clear and unmistakable error in its October 2010 rating decision, and reduced the Veteran's evaluation to 10 percent disabling prior to May 17, 2007 and from December 1, 2007.  The Veteran's testimony at the March 2103 Board hearing, within one year of the July 2012 rating decision, may be construed as a notice of disagreement with the reduction of 20 percent to 10 percent.  Where a statement of the case (SOC) has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).  The RO should issue an SOC on the issue of whether the reduction was proper.

TDIU & Other Disabilities

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability may be part of a claim for an increased rating.   As noted above, the Board is remanding several of the Veteran's claims for higher initial ratings. 

In a statement dated in June 2012, the Veteran requested that he be granted service connection for the following: sleep apnea, myoclonic jerking, attention deficit disorder (ADD), acute sinusitis, and PTSD.  (He also requested service connection for tinnitus and hearing loss; however, he had already been granted service connection for those disabilities.)  In a statement dated in December 2012, the Veteran again requested that he be granted service connection for PTSD and requested TDIU.  The Veteran contended that he has PTSD due to having a South Korean die in his arms in the winter of 2005 after the South Korean had been beaten by South Korean police.  

VA clinical records reflect several possible psychiatric diagnoses other than PTSD.  The evidence of record reflects that the Veteran reported that he had Attention deficit-hyperactivity disorder (ADHD) as a child.  He reported assaultive behavior at age 17 and drinking alcohol at age 15 or 16.  He reported a "short temper" every since he was a child, to include rages, and that he was beaten and neglected as a child by his alcoholic mother. (See April 2010 VA record).  Clinical records reflect that "suggestions of a mentally based obsession are present." (August 2008).  They also reflect a provisional diagnosis of bipolar I disorder, (April 2010), major depression, ADHD, and chronic pain syndrome (August 2012).

Based on the foregoing and with consideration of the Court's decision in Clemons v. Shinseki, 23 Vet. App (2009), the Board finds that the Veteran's claim for entitlement to service connection for PTSD should be expanded to include all acquired psychiatric disabilities.  

Since the outcome of the Veteran's claims of entitlement to service connection, and his claims for initial ratings noted above, may impact his claim for TDIU, the Board finds the issues to be inextricably intertwined.  Based on the foregoing, the Board finds that the RO/AMC should adjudicate the issues of entitlement to service connection for sleep apnea, myoclonic jerking, attention deficit disorder (ADD), sinusitis, and an acquired psychiatric disability, and entitlement to TDIU, as well as readjudicate the rating issues of the right knee, right wrist, and hearing loss, and the issues of entitlement to service connection for a left knee disability, hypertension, and a skin disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for VA examinations to determine the extent of the following service-connected disabilities: a.) bilateral hearing loss disability, b.) right knee disability, and c.) right wrist disability.  The claims folder must be made available to the examiner for review in conjunction with the examinations.  The examiner(s) should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Associate a copy of the examination reports with the paper claims file or the electronic claims file.

2.  Also, schedule the Veteran for VA examinations with the appropriate specialist(s) with regard to the following claimed disabilities:

a.) Hypertension:  the examiner should opine as to whether it is as likely as not (50 percent or greater) that the Veteran has hypertension causally related to active service, or proximately due to or chronically worsened by a service connected disability (i.e. caused by pain from a service-connected disability).  The examiner should consider the entire claims file to include the Veteran's STRs and the December 2005 VA examination report.

b.) Left Knee disability:  the examiner should opine as to whether it is as likely as not (50 percent or greater) that the Veteran has a left knee disability proximately due to or chronically worsened by his service-connected right knee disability.  The examiner should consider the entire claims file to include the February 2008 VA examination report, and the June 2010 QTC report.

c.) Skin disability: the examiner should opine as to whether it is as likely as not (50 percent or greater) that the Veteran has a skin disability (e.g. of the hands and fingers) casually related to, or aggravated by, active service.  This examination should be scheduled between the months of January through September, or, if possible, when the Veteran states that he is having a flare-up.  The examiner should consider the entire claims file to include the Veteran's December 2005 report of medical history and examination, and the December 2005 VA examination report. 

The examiner(s) should perform all necessary diagnostic tests and report all clinical manifestations in detail.  

3.  Issue a statement of the case pursuant to the notice of disagreement received at the 2013 Board hearing to the rating decision in July 2012, which in pertinent part, reduced the Veteran's evaluation from 20 percent to 10 percent for his right knee dislocated patella with degenerative joint disease, status post surgery.  Only if the Veteran completes an appeal by the timely filing of a substantive appeal should such issue (whether the reduction was proper) be certified to the Board for appellate consideration.

4.  Adjudicate the issues of entitlement to service connection for sleep apnea, myoclonic jerking, attention deficit disorder (ADD), sinusitis, and an acquired psychiatric disability (to include PTSD, depression, and/or bipolar disorder).  Provide the Veteran with a rating decision and inform him as to the procedures for filing a notice of disagreement if he so wishes.  If the Veteran files a notice of disagreement, issue a statement of the case, and inform the Veteran that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board. See 38 C.F.R. §§ 20.200, 20.202 and 20.302(b).  If a timely substantive appeal is not filed, the claim(s) should not be certified to the Board.  

5.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues of entitlement to service connection (hypertension, left knee, skin), entitlement to higher initial evaluations (bilateral hearing loss, right knee, and right wrist), and entitlement to TDIU. 

If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative, if any, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


